1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11    GILBERTO GARCIA,                                 Case No.: 1:19-cv-00222-LJO-SAB (PC)
12                  Plaintiff,
                                                       ORDER SETTING SETTLEMENT
13          v.                                         CONFERENCE ON JULY 12, 2019, AND
                                                       STAYING CASE FOR SIXTY DAYS
14    K. HOLLAND, et al.,
15                  Defendants.
16
17          Plaintiff Gilberto Garcia is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The Court has determined that this case will benefit from a settlement

19   conference. Therefore, this case will be referred to Magistrate Judge Barbara A. McAuliffe to conduct

20   a settlement conference at the California State Prison, Corcoran (CSP-COR), 4001 King Avenue,

21   Corcoran, CA 93212 on July 12, 2019, at 8:30 a.m. The Court will issue the necessary transportation

22   order in a separate order.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1.      This action is STAYED for 60 days to allow the parties an opportunity to settle their

25                  dispute before the discovery process begins. Except as provided herein or by

26                  subsequent court order, no other pleadings or other documents may be filed in this case
27                  during the stay of this action. The parties shall not engage in formal discovery, but may

28                  engage is informal discovery to prepare for the settlement conference.

                                                         1
1    2.   This case is set for a settlement conference before Magistrate Judge Barbara A.

2         McAuliffe on July 12, 2019, at CSP-COR.

3    3.   A representative with full and unlimited authority to negotiate and enter into a binding

4         settlement shall attend in person.

5    4.   Those in attendance must be prepared to discuss the claims, defenses and damages.

6         The failure of any counsel, party or authorized person subject to this order to appear in

7         person may result in the cancellation of the conference and the imposition of sanctions.

8         The manner and timing of Plaintiff’s transportation to and from the conference is

9         within the discretion of CDCR.

10   5.   Defendants shall provide a confidential settlement statement to the following email

11        address: bamorders@caed.uscourts.gov. Plaintiff shall mail his confidential

12        settlement statement to U.S. District Court, 2500 Tulare Street, Fresno, California,

13        93721, “Attention: Magistrate Judge Barbara A. McAuliffe.” The envelope shall

14        be marked “Confidential Settlement Statement”. Settlement statements shall arrive no

15        later than July 5, 2019. Parties shall also file a Notice of Submission of Confidential

16        Settlement Statement (See Local Rule 270(d)). Settlement statements should not be

17        filed with the Clerk of the Court nor served on any other party. Settlement

18        statements shall be clearly marked Aconfidential@ with the date and time of the

19        settlement conference indicated prominently thereon.

20   6.   The confidential settlement statement shall be no longer than five pages in length,

21        typed or neatly printed, and include the following:

22        a. A brief statement of the facts of the case.

23        b. A brief statement of the claims and defenses, i.e., statutory or other grounds upon

24           which the claims are founded; a forthright evaluation of the parties= likelihood of

25           prevailing on the claims and defenses; and a description of the major issues in
26           dispute.
27        c. An estimate of the cost and time to be expended for further discovery, pretrial, and
28           trial.

                                               2
1                d. The party=s position on settlement, including present demands and offers and a

2                   history of past settlement discussions, offers, and demands.

3                e. A brief statement of each party=s expectations and goals for the settlement

4                   conference, including how much a party is willing to accept and/or willing to pay.
5                f. If parties intend to discuss the joint settlement of any other actions or claims not in

6                   this suit, give a brief description of each action or claim as set forth above,
7                   including case number(s) if applicable.

8
9
10   IT IS SO ORDERED.
11   Dated:   June 17, 2019
12                                                   UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
